Exhibit 10.13

SEVERANCE AGREEMENT

This Severance Agreement (this “Agreement”) is entered into between RigNet, Inc.
(“Employer” or “Company”) and Mark B. Slaughter (“Executive”) (Employer and
Executive are collectively referred to herein as the “Parties”) as of January
30, 2016 (the “Execution Date”).

RECITALS

WHEREAS, this Agreement is executed in connection with the termination of
Executive’s employment under that certain Employment Agreement between Employer
and Executive dated February 20, 2012 (the “Original Employment Agreement”), as
amended by the First Amendment to Employment Agreement, dated February 11, 2013
(the “First Amendment”, and collectively with the Original Employment Agreement,
the “Employment Agreement”). Executive’s last day of employment with Employer
was January 7, 2016 (the “Separation Date”);

AGREEMENT

1. Separation. After the Separation Date, Executive will not represent himself
as being an Executive, officer, director, attorney, agent or representative of
Employer for any purpose. As of the Separation Date the Executive has resigned
from all positions with the Company without any further action on his part.
Additionally, Executive has resigned from his position as member of the
Company’s Board of Directors effective January 31, 2016, and has tendered his
executed resignation letter (a form of which is attached hereto as Exhibit A)
contemporaneously with execution of this Agreement. Except as otherwise set
forth in this Agreement, the Release of Claims Agreement (a form of which is
attached hereto as Exhibit B, the “Release Agreement”), and the Employment
Agreement, the Separation Date will be the employment termination date for
Executive for all purposes, meaning Executive will no longer be entitled to any
further compensation, monies or other benefits from Employer, including coverage
under any benefits plans or programs sponsored by Employer, except as otherwise
provided in this Agreement or Sections 5, 6, 7 and 8, inclusive of subparts, of
the Employment Agreement.

2. Release Agreement. The Release Agreement is incorporated by reference into
this Agreement as if the entire Release Agreement were set forth fully herein.
Once executed by Executive, the executed Release Agreement shall be incorporated
herein by reference.

3. Existing Severance Payments. Pursuant to the Employment Agreement and in
consideration for Executive’s agreements stated in this Agreement and the
Release Agreement, if Employee signs, delivers to the Company this Agreement and
the Release Agreement, and does not revoke either of this Agreement or the
Release Agreement, the Company shall pay Executive the following severance
payments on and subject to the timing and conditions contained in the Employment
Agreement and Release Agreement. As consideration for the waiver of notice
contained in Section 6 below, for purposes of these calculations, the date of
separation will be January 7, 2016 plus 30 days:

 

1



--------------------------------------------------------------------------------

  a. Current Severance Payments. Pursuant to Section 8 and subject to Section 22
of the Employment Agreement:

 

  i. Cash Severance Amount (§8(a)(i) of Employment Agreement): ((annual base
salary = $ 415,000.00) + (Executive’s target bonus for the Bonus Period in which
his termination occurs = $ 415,000.00)) x 2 = $ 1,660,000.00.

 

  ii. Pro-rated Annual Bonus Amount (§8(a)(iii) of Employment Agreement). = $
42,068.00 (per diem amount is $1,136.99)

 

  iii. Past Unpaid Annual Bonus (§8(a)(iv) of Employment Agreement). = $0

 

  b. Other Payments on Termination (§7 of Employment Agreement). Pursuant to
Section 7 of the Employment Agreement, Executive shall receive the following:

 

  i. Earned but unpaid base salary = $ 33,519.36

 

  ii. Accrued but unused vacation (max. 4 weeks + max. allowed carry-over
vacation) = $ 3,058.63

 

  iii. Business expenses = $ 4,201.53

 

  iv. Contractual dental and vision expense reimbursements = $4,040.46

4. Additional Severance Payments. As consideration for Executive’s voluntary
resignation from the Company’s Board of Directors, the Company shall also pay
Executive one lump sum cash payment in the amount of $100,000.00) (“Additional
Separation Benefit”), less all required withholdings, including federal and
state withholding taxes and other deductions Company is required by law to make
from the Additional Separation Benefit. The Additional Separation Benefit will
be paid on the date that is thirty (30) days after separation from service
(within the meaning of Section 409A of the Internal Revenue Code of 1986, as
amended).

5. COBRA and Placement. Executive shall also receive group medical plan COBRA
and outplacement benefits pursuant to the terms and conditions of the Employment
Agreement. The Company shall pay any and all premiums for Executive’s continued
medical plan COBRA benefits directly to the entities providing coverage or
benefits for the Company’s group medical plans.

6. Waiver of Notice. Executive hereby waives all notice periods and notice
requirements for notices from the Company to Executive related to his
termination, including, without limitation, the 30 days required notice under
Section 7 of the Employment Agreement; provided, however, notwithstanding
Executive’s waiver of the 30-day notice required under Section 7 of the
Employment Agreement, Executive shall be entitled to receive his earned but
unpaid base salary, accrued but unused vacation, together with any other
employee benefits which he was entitled to receive prior to his termination,
through February 6, 2016.

 

2



--------------------------------------------------------------------------------

7. Flexible Spending Account. The Company agrees that Executive will be allowed
to participate in the Company’s Flexible Spending Account (“FSA”) in accordance
with the FSA plan, which is until December 31, 2016.

8. Exercise Termination Date. Employer and Executive acknowledge and agree that
between 2007 and 2015 Employer issued Incentive Stock Options (“ISOs”) and
Nonqualified Stock Options (“NSOs” and, collectively with the ISOs, the
“Options”) to Executive under certain of Employer’s incentive equity plans (the
“Option Plans”), including but not limited to Employer’s 2001 Performance Stock
Option Plan, Employer’s 2006 Long-Term Incentive Plan, and Employer’s 2010
Omnibus Incentive Plan. Employer and Executive further acknowledge and agree
that the RigNet Account Summary maintained on the Solium Inc. website, a copy of
which is attached hereto as Exhibit “C” to this Agreement (the “Account
Summary”), is believed to be accurate as to the Options held by Executive, the
exercise price of the Options and the number of Options which have vested as of
the Separation Date (the “Vested Options”).

Notwithstanding anything in the Option Plans or any option award agreements (the
“Option Agreements”) to the contrary, Executive shall have until 11:59 p.m.
central time on August 1, 2016 (the “Exercise Termination Date”) to deliver a
fully completed and executed notice of exercise (the “Exercise Notice”) to the
Company exercising all or a portion of the Vested Options along with payment
therefor, provided that the exercise date specified in the Exercise Notice can
be no later than the Exercise Termination Date. The Company acknowledges and
agrees that if the Exercise Termination Date falls within a Blackout Period (as
that term is defined in the RigNet Insider Trading Compliance Policy) the
Company will ensure that Executive’s account on the Solium, Inc. website and
network (as applicable) is programmed, effective no later than 8:00 a.m. central
time on the Exercise Termination Date, in a manner which will not prevent
Executive from the exercise of any and all Vested Options on the Exercise
Termination Date regardless of exercise falling within the Blackout Period. In
the event of an error or outage in the Solium, Inc. website or network which
prevents Executive from exercising his Vested Options on the Exercise
Termination Date, the parties agree to extend the Exercise Termination Date to
11:59 pm central time on the next business day following the day the Solium,
Inc. network is restored in a manner which would allow Executive to exercise his
Vested Options. Further, in the event the Solium, Inc. website will not allow a
“cashless” exercise of Options by Executive, Executive will notify the Company,
which will use its best efforts to have Solium, Inc. make the necessary
modifications to allow such cashless exercise. The parties acknowledge and agree
that, to the extent required by the terms of the Option Plans or the Option
Agreements, the establishment of the Exercise Termination Date pursuant to this
Section 8 shall constitute a written amendment or modification of the applicable
Option Agreement.

[Signature Page Follows]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the Execution
Date above.

 

RIGNET, INC.

By:

 

/s/ William D. Sutton

Name: William D. Sutton Title: Senior Vice President

 

Signature:

 

/s/ Mark B. Slaughter

  Mark B. Slaughter

[Signature Page to Severance Agreement]



--------------------------------------------------------------------------------

Exhibit A

Resignation Letter



--------------------------------------------------------------------------------

Mark B. Slaughter

807 Creek Wood Way

Houston, TX 77024-3023

January 29, 2016

Board of Directors

RigNet, Inc.

1880 S. Dairy Ashford

Suite 300

Houston, TX 77077-4760

Dear Gentleman:

I hereby resign from the Board of Directors of the RigNet, Inc. effective as of
12:01 a.m. central time on Sunday, January 31, 2016.

My resignation is not the result of any disagreement with the Company on any
matter relating to its operations, policies or practices.

Sincerely,

Mark B. Slaughter



--------------------------------------------------------------------------------

Exhibit B

Release of Claims Agreement



--------------------------------------------------------------------------------

RELEASE OF CLAIMS AGREEMENT

This Release of Claims Agreement (this “Agreement”) is entered into between
RigNet, Inc. (“Employer”) and Mark B. Slaughter (“Executive”) (Employer and
Executive are collectively referred to herein as the “Parties”) as of
                    , 2016 (the “Execution Date”).

This Agreement is executed in connection with the termination of Executive’s
employment under that certain Employment Agreement between Employer and
Executive dated February 20, 2012 (the “Original Employment Agreement”), as
amended by the First Amendment to Employment Agreement, dated February 11, 2013
(the “First Amendment”, and collectively with the Original Employment Agreement,
the “Employment Agreement”) and the Severance Agreement, dated
                    , 2016 by and between Executive and the Company (the
“Severance Agreement”). Executive’s last day of employment with Employer is
January 7, 2016 (the “Separation Date”). After the Separation Date, Executive
will not represent himself as being an Executive, officer, director, attorney,
agent or representative of Employer for any purpose. Except as otherwise set
forth in this Agreement and the Employment Agreement, the Separation Date will
be the employment termination date for Executive for all purposes, meaning
Executive will no longer be entitled to any further compensation, monies or
other benefits from Employer, including coverage under any benefits plans or
programs sponsored by Employer, except as otherwise provided in the Severance
Agreement and as provided in Sections 5, 6, 7 and 8, inclusive of subparts, of
the Employment Agreement.

1. Return of Property. By the date of Executive’s termination from Employer,
Executive must return all company property, including identification cards or
badges, access codes or devices, keys, laptops, computers, telephones, mobile
phones, hand-held electronic devices, credit cards, electronically stored
documents or files, physical files and any other Employer property in
Executive’s possession.

2. Executive Representations. In exchange for the severance consideration
described in the Employment Agreement, which Executive acknowledges to be good
and valuable consideration for his obligations hereunder, Executive hereby
represents that he intends to irrevocably and unconditionally fully and forever
release and discharge any and all claims he may have, has ever had or may in the
future have against Employer arising out of or in any way related to his hire,
benefits, employment or separation from employment with Employer. Executive
specifically represents, warrants and confirms that, other than with respect to
Employer’s post-termination obligations under the Severance Agreement and
Sections, 5, 6, 7 and 8, inclusive of subparts, of the Employment Agreement: (a)
he has no claims, complaints or actions of any kind filed against Employer with
any court of law, or local, state or federal government or agency; (b) he has
been properly paid for all hours worked for Employer, and that all commissions,
bonuses and other compensation due to him has been paid, including his final
payroll for his salary and any other unpaid compensation through the Separation
Date above, which will paid on the next regularly scheduled payroll date. Any
vested benefits under any of Employer’s Executive benefit plans are excluded and
shall be governed by the terms of the applicable plan document, award agreements
and applicable provisions of the Severance Agreement. Executive specifically
represents, warrants and confirms that he has not engaged in, and is not aware
of, any unlawful conduct in relation to the business of Employer. If any of
these



--------------------------------------------------------------------------------

statements are not true, Executive cannot sign this Agreement and must notify
Employer immediately, in writing, of the statements that are not true. Such
notice will not automatically disqualify Executive from receiving these
benefits, but will require Employer review and consideration.

3. General Release and Waiver of Claims.

(a) In exchange for the consideration provided in this Agreement, Executive and
his heirs, executors, representatives, agents, insurers, administrators,
successors and assigns (collectively the “Releasors”) irrevocably and
unconditionally fully and forever waive, release and discharge Employer and all
subsidiaries and affiliates of Employer (collectively, the “Employer Group”)
from any and all claims, demands, actions, causes of actions, obligations,
judgments, rights, fees, damages, obligations, liabilities and expenses
(inclusive of attorneys’ fees) of any kind whatsoever, whether known or unknown,
(collectively “Claims”), including, without limitation, any Claims under any
federal, state, local or foreign law, that Releasors may have, have ever had or
may in the future have arising out of, or in any way related to (i) Executive’s
hire, benefits, employment, termination or separation from employment with
Employer Group, except as otherwise provided herein, and (ii) any actual or
alleged act, omission, transaction, practice, conduct, occurrence or other
matter that existed or arose on or before, and including, the date of his
execution of this Agreement, including, but not limited to (A) any claims under
Title VII of the Civil Rights Act, as amended, the Americans with Disabilities
Act, as amended, the Equal Pay Act, as amended, Employee Retirement Income
Security Act, as amended (with respect to unvested benefits), the Civil Rights
Act of 1991, as amended, Section 1981 of U.S.C. Title 42, the Sarbanes-Oxley Act
of 2002, as amended, the Worker Adjustment and Retraining Notification Act, as
amended, the Older Workers’ Benefit Protection Act, the Fair Labor Standards
Act, the National Labor Relations Act, the Fair Credit Reporting Act, the Texas
Commission on Human Rights Act, the Texas Workers’ Compensation Act, any claims
arising under the Texas Labor Code that may be legally waived and released
including the Texas Payday Act, the Texas Anti-Retaliation Act, Chapter 21 of
the Texas Labor Code, the Texas Whistleblower Act and amendments to those laws
as well as any claims under local statutes and ordinances that may be legally
waived and released, and/or any other Federal, state or local law (statutory,
regulatory or otherwise) that may be legally waived and released governing
Executive’s employment with Employer Group or Executive’s rights, or Employer
Group’s obligations, in connection with any of the foregoing; and (B) any tort
and/or contract and quasi-contract claims, including, but not limited to, any
claims of tortious interference with contract, claims for promissory estoppel or
detrimental reliance, claims for wages, bonuses, incentive compensation and
severance allowances or entitlements, wrongful discharge, all claims for fraud,
slander, libel, defamation, disparagement, intentional infliction of emotional
distress, invasion of privacy, non-physical injury, personal injury or sickness
or any other harm; negligence, compensatory or punitive damages, or any other
claim for damages or injury of any kind whatsoever, and all claims for monetary
recovery, including, without limitation, attorneys’ fees, experts’ fees, medical
fees or expenses, costs and disbursements. However, this general release of
claims excludes and Executive does not waive, release or discharge any (I) right
to file an administrative charge or complaint with the Equal Employment
Opportunity Commission, the Texas Workforce Commission Civil Rights Division, or
other administrative agency, although Executive waives any right to monetary
relief related to such a charge; (II) claims under state workers’ compensation
or unemployment laws; (III) indemnification rights Executive has against
Employer Group, and/or any other claims that cannot be waived by law; or (IV)
rights or Claims arising out of the Severance Agreement or Sections 5, 6, 7 or 8
of the Employment Agreement.

 

2



--------------------------------------------------------------------------------

(b) In further consideration of the payments and benefits provided to Executive
in this Agreement, the Releasors hereby irrevocably and unconditionally fully
and forever waive, release and discharge Employer Group from any and all Claims,
whether known or unknown, from the beginning of time to the date of Executive’s
execution of this Agreement arising under the Age Discrimination in Employment
Act, including the Older Workers Benefit Protection Act, (“ADEA”), as amended,
and its implementing regulations.

4. Knowing and Voluntary Acknowledgement. By signing this Agreement, Executive
hereby acknowledges and confirms that: (i) Executive has read this Agreement in
its entirety and understands all of its terms; (ii) Executive has been advised
of and has availed himself of his right to consult with his attorney prior to
executing this Agreement; (iii) Executive knowingly, freely and voluntarily
assents to all of the terms and conditions set out in this Agreement including,
without limitation, the waiver, release and covenants contained herein; (iv)
Executive is executing this Agreement, including the waiver and release, in
exchange for good and valuable consideration in addition to anything of value to
which he is otherwise entitled; (v) Executive was given at least 21 days to
consider the terms of this Agreement and consult with an attorney of his choice,
although he may sign it sooner if desired; (vi) Executive understands that he
has seven days from the date he signs this Agreement to revoke the release in
this paragraph by delivering notice of revocation in accordance with Section 16
below before the end of such seven-day period; (vii) Executive understands that
the release contained in this Section 4 does not apply to rights and claims that
may arise after the date on which Executive signs this Agreement; and (viii)
Executive understands that the waiver and release in this Agreement is being
requested in connection with the cessation of his employment with Employer
Group. This Agreement shall not become effective, until the eighth day after
Executive and Employer execute this Agreement. Such date shall be the Effective
Date of this Agreement. No payments due to Executive hereunder shall be made or
begin before the Effective Date. In the event of revocation by Executive as
described in clause (vi) above, the Employer shall have the option of treating
this Agreement as null and void in its entirety.

5. Confidentiality. Executive agrees and covenants that he shall not disclose
any of the terms of or amount paid under this Agreement or the Employment
Agreement or the negotiation hereof and thereof to any individual or entity;
provided, however, that Executive will not be prohibited from making disclosures
to his attorney, tax advisors and/or immediate family members, or as may be
required by law.

6. Remedies. In the event of a breach or threatened breach by Executive of any
of the provisions of this Agreement, Executive hereby consents and agrees that
Employer shall be entitled to seek, in addition to other available remedies, a
temporary or permanent injunction or other equitable relief against such breach
or threatened breach from any court of competent jurisdiction, without the
necessity of showing any actual damages or that money damages would not afford
an adequate remedy, and without the necessity of posting any bond or other
security. The aforementioned equitable relief shall be in addition to, not in
lieu of, legal remedies, monetary damage or other available forms of relief.

 

3



--------------------------------------------------------------------------------

Should Executive fail to abide by any of the terms of this Agreement or
post-termination obligations contained herein, or if he revokes the ADEA release
contained in Section 3(b) within the seven-day revocation period described in
Section 4, Employer may, in addition to any other remedies it may have, reclaim
any amounts paid to Executive under the provisions of this Agreement or
terminate any benefits or payments that are later due under this Agreement,
without waiving the releases provided herein.

7. Successors and Assigns.

(a) Assignment by Employer.

To the extent permitted by state law, Employer may assign this Agreement to any
subsidiary or corporate affiliate, or to any successor or assign (whether direct
or indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business or assets of Employer. This Agreement shall
inure to the benefit of Employer and permitted successors and assigns.

(b) No Assignment by Executive.

Executive may not assign this Agreement or any part hereof, it being understood
that this Agreement is personal to Executive. Any purported assignment by
Executive shall be null and void from the initial date of purported assignment.

8. Arbitration. Any dispute about the validity, interpretation, effect or
alleged violation of this Agreement (an “arbitrable dispute”) must be submitted
to confidential arbitration in Houston, Texas. Arbitration shall take place
before an experienced employment arbitrator licensed to practice law in such
state and selected in accordance with the Model Employment Arbitration
Procedures of the American Arbitration Association. Arbitration shall be the
exclusive remedy of any arbitrable dispute. Employer shall bear all fees, costs
and expenses of arbitration, including those of Executive unless the arbitrator
finds that Executive has acted in bad faith and provides otherwise with respect
to the fees, costs and expenses of Executive; provided, however, in no event
shall Executive be chargeable with the fees, costs and expenses of Employer or
the arbitrator. Should any Party to this Agreement pursue any arbitrable dispute
by any method other than arbitration, the other Party shall be entitled to
recover from the Party initiating the use of such method all damages, costs,
expenses and attorneys’ fees incurred as a result of the use of such method.
Notwithstanding anything herein to the contrary, nothing in this Agreement shall
purport to waive or in any way limit the right of any Party to seek to enforce
any judgment or decision on an arbitrable dispute in a court of competent
jurisdiction. Each Party hereby irrevocably submits to the exclusive
jurisdiction of the state and federal courts in Houston, Texas, for the purposes
of any proceeding arising out of this Agreement.

This agreement to arbitrate is freely negotiated between Executive and Employer
and is mutually entered into between the Parties. Both Parties fully understand
and agree that they are giving up certain rights otherwise afforded to them by
civil court actions, including but not limited to the right to a jury trial.

 

4



--------------------------------------------------------------------------------

9. Governing Law: Jurisdiction and Venue. This Agreement, for all purposes,
shall be construed in accordance with the laws of Texas without regard to
conflicts-of-law principles. Any action or proceeding by either of the Parties
to enforce this Agreement shall be brought only in any state or federal court
located in Houston, Texas. The Parties hereby irrevocably submit to the
exclusive jurisdiction of such courts and waive the defense of inconvenient
forum to the maintenance of any such action or proceeding in such venue.

10. Entire Agreement. Unless specifically provided herein, this Agreement, the
Severance Agreement, and the Employment Agreement contain all the understandings
and representations between Executive and Employer pertaining to the subject
matter hereof and supersede all prior and contemporaneous understandings,
agreements, representations and warranties, both written and oral, with respect
to such subject matter. The Parties mutually agree that this Agreement, the
Severance Agreement, and the Employment Agreement can be specifically enforced
in court and can be cited as evidence in legal proceedings alleging breach of
this Agreement or the Employment Agreement.

11. Modification and Waiver. No provision of this Agreement may be amended or
modified unless such amendment or modification is agreed to in writing and
signed by Executive and Employer. No waiver by either of the Parties of any
breach by the other party hereto of any condition or provision of this Agreement
to be performed by the other party hereto shall be deemed a waiver of any
similar or dissimilar provision or condition at the same or any prior or
subsequent time, nor shall the failure of or delay by either of the Parties in
exercising any right, power or privilege hereunder operate as a waiver thereof
to preclude any other or further exercise thereof or the exercise of any other
such right, power or privilege.

12. Severability. Should any provision of this Agreement be held by a court of
competent jurisdiction to be enforceable only if modified, or if any portion of
this Agreement shall be held as unenforceable and thus stricken, such holding
shall not affect the validity of the remainder of this Agreement, the balance of
which shall continue to be binding upon the Parties with any such modification
to become a part hereof and treated as though originally set forth in this
Agreement.

The Parties further agree that any such court is expressly authorized to modify
any such unenforceable provision of this Agreement in lieu of severing such
unenforceable provision from this Agreement in its entirety, whether by
rewriting the offending provision, deleting any or all of the offending
provision, adding additional language to this Agreement or by making such other
modifications as it deems warranted to carry out the intent and agreement of the
Parties as embodied herein to the maximum extent permitted by law.

The Parties expressly agree that this Agreement as so modified by the court
shall be binding upon and enforceable against each of them. In any event, should
one or more of the provisions of this Agreement be held to be invalid, illegal
or unenforceable in any respect, such invalidity, illegality or unenforceability
shall not affect any other provisions hereof, and if such provision or
provisions are not modified as provided above, this Agreement shall be construed
as if such invalid, illegal or unenforceable provisions had not been set forth
herein.

13. Captions. Captions and headings of the sections and paragraphs of this
Agreement are intended solely for convenience and no provision of this Agreement
is to be construed by reference to the caption or heading of any section or
paragraph.

 

5



--------------------------------------------------------------------------------

14. Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original, but all of which taken together shall constitute
one and the same instrument.

15. Nonadmission. Nothing in this Agreement shall be construed as an admission
of wrongdoing or liability on the part of Employer.

16. Notices. Notices and all other communications shall be in writing and shall
be deemed to have been duly given when personally delivered or when mailed by
United States registered or certified mail. Notices to Employer shall be sent to
1880 South Dairy Ashford, Suite 300, Houston, Texas 77077 attention: General
Counsel. Notices and communications to Executive shall be sent to the address
Executive most recently provided to Employer.

17. Section 409A. This Agreement is intended to comply with Section 409A of the
Internal Revenue Code of 1986, as amended (Section 409A) or an exemption
thereunder and shall be construed and administered in accordance with Section
409A. Notwithstanding any other provision of this Agreement, payments provided
under this Agreement may only be made upon an event and in a manner that
complies with Section 409A or an applicable exemption. Any payments under this
Agreement that may be excluded from Section 409A either as separation pay due to
an involuntary separation from service or as a short-term deferral shall be
excluded from Section 409A to the maximum extent possible. For purposes of
Section 409A, each installment payment provided under this Agreement shall be
treated as a separate payment. Any payments to be made under this Agreement upon
a termination of employment shall only be made upon a “separation from service”
under Section 409A. Notwithstanding the foregoing, Employer makes no
representations that the payments and benefits provided under this Agreement
comply with Section 409A and in no event shall Employer be liable for all or any
portion of any taxes, penalties, interest or other expenses that may be incurred
by Executive on account of non-compliance with Section 409A.

18. Acknowledgment of Full Understanding. EXECUTIVE ACKNOWLEDGES AND AGREES THAT
HE HAS FULLY READ, UNDERSTANDS AND VOLUNTARILY ENTERS INTO THIS AGREEMENT.
EXECUTIVE ACKNOWLEDGES AND AGREES THAT HE HAS HAD AN OPPORTUNITY TO ASK
QUESTIONS AND CONSULT WITH AN ATTORNEY OF HIS CHOICE BEFORE SIGNING THIS
AGREEMENT. EXECUTIVE FURTHER ACKNOWLEDGES THAT HIS SIGNATURE BELOW IS AN
AGREEMENT TO RELEASE EMPLOYER FROM ANY AND ALL CLAIMS.

[Signature Page Follows]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the Execution
Date above.

 

RIGNET, INC. By:                                          
                                    Name: Title:

 

Signature:

 

/s/ Mark B. Slaughter

Mark B. Slaughter

[Signature Page to Release Agreement]



--------------------------------------------------------------------------------

Exhibit C



--------------------------------------------------------------------------------

Options (ISO)

 

Grant Name    Grant Price     

Options

Granted

    

Options

Exercised

    

Options

Cancelled

    

Options

Outstanding

    

Options

Exercisable

    

Expire / Cancel

Date

 

ISO - 01/01/2007

   $ 7.00 USD         72,072         0         0         72,072         72,072
        01-Jan-2017   

ISO - 01/01/2008

   $ 9.64 USD         3,125         0         0         3,125         3,125   
     01-Jan-2018   

ISO - 01/01/2010

   $ 8.48 USD         11,250         0         0         11,250         11,250
        01-Jan-2020   

ISO - 03/22/2011

   $ 18.00 USD         15,798         0         0         15,798         15,798
        22-Mar-2021   

ISO - 03/07/2012

   $ 17.08 USD         5,854         0         0         5,854         4,391   
     07-Mar-2022   

ISO - 03/06/2013

   $ 19.96 USD         5,010         0         0         5,010         2,506   
     06-Mar-2023   

ISO - 03/05/2014

   $ 47.17 USD         1,945         0         0         1,945         486      
  05-Mar-2024   

ISO - 03/04/2015

   $ 33.20 USD         27,865         0         0         27,865         0      
  04-Mar-2025   

ISO NEO - 11/03/2015

   $ 33.20 USD         11,942         0         0         11,942         0      
  03-Nov-2025            154,861         0         0         154,861        
109,628      



--------------------------------------------------------------------------------

Options (NQ)

 

Grant Name   Grant Price     Options Granted     Options Exercised    
Options Cancelled     Options Exercisable     Expire / Cancel Date  

NQSO - 01/01/2007

  $ 7.00 USD        121,053        85,500        0        35,553       
01-Jan-2017   

NQSO - 01/01/2008

  $ 9.64 USD        9,375        0        0        9,375        01-Jan-2018   

NQSO - 08/19/2009

  $ 5.32 USD        35,000        35,000        0        0        19-Aug-2019   

NQSO - 01/01/2010

  $ 8.48 USD        3,750        0        0        3,750        01-Jan-2020   

NQSO - 03/22/2011

  $ 18.00 USD        31,738        0        0        31,738        22-Mar-2021
  

NQSO - 03/07/2012

  $ 17.08 USD        44,254        0        0        33,191        07-Mar-2022
  

NQSO - 03/06/2013

  $ 19.96 USD        41,415        0        0        20,709        06-Mar-2023
  

NQSO - 03/05/2014

  $ 47.17 USD        19,127        0        0        4,781        05-Mar-2024   

NEO - 11/03/2015 - NQ

  $ 33.20 USD        11,307        0        0        0        03-Nov-2025       
  317,019        120,500        0        139,097     